The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2014

                                   No. 04-13-00292-CR

                                    Armando SIMON,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR2132
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 28, 2014. No further extensions of time will be granted.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court